974 A.2d 1161 (2009)
Deloris POLITE, on behalf of Willie E. Polite, Anthony Lambert, on behalf of Maurice Everett, Marguerite Green, on behalf of Bernard Lane, Barbara Ginn, on behalf of Allen Ginn, Crystal Stover, on behalf of Gregory Stover, Petitioners
v.
David DIGUGLIELMO, Respondent.
No. 43 EM 2009.
Supreme Court of Pennsylvania.
June 23, 2009.

ORDER
PER CURIAM.
AND NOW, this 23rd day of June, 2009, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Habeas Corpus ad Subjiciendum is DENIED.